                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CRIMINAL ACTION NO. 3:01-CR-00193-GCM
 UNITED STATES,

                 Plaintiff,

     v.                                                         ORDER

 MICHAEL LAMONT POOLE,

                 Defendant.


          THIS MATTER comes before the Court on the Court’s own motion. Defendant Michael

Lamont Poole filed a pro se Motion to Reduce Sentence Pursuant to First Step Act 2018 (Doc. No.

69). The Court instructs the Government to respond to this Motion within thirty (30) days of entry

of this Order.

          SO ORDERED.


                                     Signed: May 19, 2021
